     Case 3:09-cv-01395-DNH-GHL Document 13 Filed 07/08/20 Page 1 of 1

                  UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK



                          JUDGMENT IN A CIVIL CASE

Rayan Spencer
           Plaintiff(s)
      vs.                                CASE NUMBER: 3:09-cv-1395 (DNH)

Andrew Saul
           Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues
      have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: Case shall be reopened for the purpose of entering
judgment for Plaintiff in part and for Defendant in part.

All of the above pursuant to the order of the Honorable David N. Hurd, dated the 8 th day
of July, 2020.

DATED: July 8, 2020




                                                s/Kathy Rogers
                                                Deputy Clerk
